AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COUR                                                             DEC 11 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA                           ~
                                                                                                         Cl:;.FRK            l' ,,, I'' ,- --•. . -
                                                                                                               ·• .. ~·. 1., ,.,;;,_ ... ,:,·•_,; _'._;,•;--•J·· /'ir·.,,~-
                                                                                                      1~0U' dt;:1:;N /.:·1~n ,~i\ :r ,., i' . :'. •:·:?T
                                                                     JUDGMENT IN A C                     \,;.NAT_ r' A '-1~· "q ,.t- '"fo<i,J"·!_ 1h:1\!/1%
              UNITED STATES OF A.Iv1ERICA                                                            :l. . .~                                                 /j)~.,.y
                                                                     (For Revocation of Probation or Supervised Release)                                          ·' "'
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.

                   ERIC DANIEL ROMERO                                   Case Number:        l 7CR3366~DMS

                                                                     John Cotsirilos CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                 57642308
•-
THE DEFENDANT:
1Zi   admitted guilt to violation of allegation(s) No.      2, 5, 6 and 7
                                                           -----------------------------------
 D was found guilty in violation ofallegation(s) No.       _____________                               after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation

               2                     Unlawful use of a controlled substance or Failure to Test
               5                     Failure to report law enforcement contact
               6                     Failure to report change of address and to be truthful and/or follow instructions
               7                     Failure to report as directed


      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attomey for this district within 30 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attomey of any
material change in the defendant's economic circumstances.

                                                                      December 11, 2019
                                                                      Date of Imposition of Sentence



                                                                      HON. Dana M. a raw
                                                                    . UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ERIC DANIEL ROMERO                                                        Judgment - Page 2 of 5
CASE NUMBER:              17CR3366-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for· a term of:
 SIX (6) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Sectiqn 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       Defendant receive anti-psychotic medication/shot.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
        •    at                              A.M.              on
                                                                    ------------------
        •    as notified by the United States Marshal.·

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------
                                        ..
                                                                               ----------------
  at
       ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        17CR3366-DMS
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:             ERIC DAN1EL ROMERO                                                           Judgment - Page 3 of 5
     CASE NUMBER:           17CR3366-DMS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THIRTY (30) MONTHS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any 1:1nlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days o'r release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.    •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence ofrestitution. (check if applicable)
5. IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.                                                                     ·




                                                                                                              l 7CR3366-DMS
 AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

. DEFENDANT:                 ERIC DANIEL ROMERO                                                                      Judgment - Page 4 of 5
  CASE NUMBER:               17CR3366-DMS

                                      STANDARD CONDITIONS OFSUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of.
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.                                            ·

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendantmust allow the probation officer to visit them at any tin1e at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervfaion that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer . ·
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work{such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e:,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death.to another person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses adsk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         17CR3366-DMS
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:            ERIC DANIEL ROMERO                                                     Judgment - Page 5 of 5
CASE NUMBER:          17CR3366~DMS

                               SPECIAL CONDITIONS OF SUPERVISION


    1. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
       officer, and comply with both United States and Mexican immigration law requirements.

   2. Participate in a program of mental health treatment as directed by the probation officer, take all
      medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
      permission. The Court authorizes the release of the presentence report and available psychological
      evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
      release of information between the probation officer and the treatment provider. The defendant may be
      required to contribute to the costs of services rendered in an amount to be determined by the probation
      officer, based on the defendant's ability to pay.

    3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

    4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
       120 days (non-punitive) in Los Angeles area.

    5. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
       Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
       or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
       revocation; the defendant shall warn any other residents that the premises may be subject to searches
       pursuant to this condition.

    6. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
       and counseling, as directed by the probation officer. Allow for reciprocal release of information
       between the probation officer and the treatment provider. The defendant may be required to contribute
       to the costs of services rendered in an amount to be determined by the probation officer, based on the
       defendant's ability to pay.

    7. Abstain from the use of any and all alcohol, and not be present in (or frequent) places where alcohol is
       the main item of sale.




                                                                                                 l 7CR3366-DMS
